Case 2:20-cv-07630-DMG-JEM Document 18 Filed 11/20/20 Page 1 of 1 Page ID #:49




                             UNITED STATES DISTRICT COURT                            JS-6
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.     CV 20-7630-DMG (JEMx)                                     Date    November 20, 2020

  Title Karly Nieman v. RedKorr, LLC, et al.                                             Page     1 of 1


  Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                                NOT REPORTED
                Deputy Clerk                                              Court Reporter

     Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
              None Present                                                None Present

 Proceedings: (IN CHAMBERS) ORDER AND NOTICE TO ALL PARTIES

          In light of Plaintiff’s notice of settlement indicating that the case has settled as to the
 individual claims, this action is placed in inactive status. By January 20, 2021, the parties shall
 file either (1) a stipulation and proposed order for dismissal of the action or judgment, or (2) a
 motion to reopen if settlement has not been consummated. Upon the failure to timely comply with
 this Order, this action shall be deemed dismissed as of January 21, 2021.

         This Court retains full jurisdiction over this action and this Order shall not prejudice any
 party to this action.

 IT IS SO ORDERED.




  CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
